Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the previously applied reference WO 2018035598 by Ton-That et al is withdrawn in view of applicant’s amendment to claim 1 incorporating the material of previous claim 4 regarding partially decomposed lignin. As stated in the previous action under “Allowable Subject Matter”, Ton-That describes minimizing lignin thermal degradation (paragraph 74) and thus teaches away from the presence of partially decomposed lignin. Claim 16 and dependents describe the partially decomposed lignin as well.
Claim 12 incorporates the material of previous independent claim 1 and was recognized as allowable over WO 2018035598 by Ton-That in the previous action. Ton-That describes an extrusion-specific process which is not amenable to the compression molding instantly claimed. 
Close but inapplicable art is DE 102015223556 by Eversmann et al which describes a lignin foam (paragraph 20) which does not require foaming agent and which is compression molded (paragraph 40). However, Eversmann describes a thermoset in combination with the lignin (paragraph 25), not a thermoplastic as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766